DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelton (US 2013/0001137) in view of Boutin (US 3339730). Pelton ‘137 discloses a mixing chamber (see plastic chamber of Fig. 1), a source of anisotropic particles (hydrophobic nanoparticles with multiple functional groups (paragraph [0050]), hereafter [0050], note the phrase “and combinations thereof” relating to the functional groups. The pulp and anisotropic particles are conditioned by mixing them together to contact the two [0056]. Once the conditioning period is concluded, the air (or other noted gases [0058]) is passed through the conditioned pulp and the functionalized .
Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 19 respectively above, and further in view of Celik (1989)-NPL. Celik 1989 discloses the beneficial effects of ultrasonic treatment of coal and sulfide minerals (galena) prior to employing froth flotation to separate the mineral values in the froth. The ultrasonic treatment causes a beneficial surface treatment of the mineral particles which allows higher rates of positive interactions with ,
 the use of such an ultrasonic pretreatment would have resulted in the desired mixing and exposing cleaned surfaces for the proper interaction of the minerals with the hydrophobic entity (reagents or hydrophobic particles). This would have been obvious to one of ordinary skill before the effective filing date of the claimed invention.
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicant asserted that the limitations of claim 15 are inserted into claims 1 and 19. A review of the amendment dated 1/6/22 reveals that the limitation of claims 4-5 are inserted into claim 1. Claims 4-5 were rejected in the Office action dated 10/6/2021. The rejection is repeated herein with additional notes. Applicant’s specification discloses that functionalized groups attached to a hydrocarbon chains [paragraph 0021] are a subset of the term hydrocarbon chains. As such, the limitation of claims 1 and 19 (as amended) are met with the disclosure of Pelton ‘117 at paragraph 0050, i.e. carboxylates linked via alkylene moieties. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML